DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	Applicant’s response filed on August 30, 2021 have been considered.  Claims 2-3, 6, 9-13, and 21 have been amended. New claim 22 has been added. Claim 8 has been canceled.  Claims 2-7, and 9-22 are pending.

Claim Objections
3.	Claim 9 is objected to because of the following informalities:   
Referring to claim 9:
	Claim 9 recites “compare the pattern in the cursor motion by the user with the motion model and the noise component of the cursor motion with the noise model;
           calculate the human likeness score of the user based on the comparison of the pattern in the cursor motion with the motion model and the comparison of the noise component of the cursor motion with the noise model;”; where
	“and the noise component of the cursor motion with the noise model” in the comparing step need to be “and compare the noise component of the cursor motion with the noise model”, in order to be consistent with the calculating step (having two comparisons).
Specification
4.	The specification is objected for the following reason:
The specification, par [0058] refers to ‘figure 12’.  However, there is no figure 12 in the drawings.
Double Patenting
            5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re 
     (i)   Claims 9-21 of instant application 16/783,590 (hereafter '590) are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of Patent No. 10,068,075 (hereafter '075). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of claims 9-21 of '590 are found in claim 1-11 of '075.                      Therefore, Claims 9-21 of ‘590 are anticipated by claim 1-11 of '075, because all the limitation of broader genus claims of '590 are contained in the narrower species claims of '075, as enunciated in ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
      (ii)   Claims 9-21 of instant application 16/783,590 (hereafter '590) are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 of Patent No. 9,501,630 (hereafter '630). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of claims 9-21 of '590 are found in claim 1-15 of '630.                      Therefore, Claims 9-21 of ‘590 are anticipated by claim 1-15 of '630, because all the limitation of broader genus claims of '590 are contained in the narrower species claims of '630, as enunciated in ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
In re Lon.qi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Ber.q, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).                       This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.  
 
Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-3, 6, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (U.S. 2010/0031287 A1), hereinafter “Simon”, in view of Spadea, III (U.S. 2006/0047766 A1), hereinafter “Spadea”.
 Referring to claim 2:
	 	Simon teaches:
                      A method, comprising: 
           receiving a request for a Completely Automated Public Turing test to tell Computers and Humans Apart (CAPTCHA) to be displayed in a graphical interface (see Simon, [0009] ‘CAPTCHA’; [0049] ‘requested information’); 
images[i.e., a first object, a second object in the CAPTCHA ], audio, video, and/or any other suitable form of multimedia.’); 
           pseudorandomly assigning a visual characteristic of the first object to differentiate the CAPTCHA from a previously-generated CAPTCHA such that a solution to the CAPTCHA is unique from a solution to the previously-generated CAPTCHA (see Simon, [0008] ‘the interaction can include circling an item in an image, moving an image element, from a first location [i.e., where ‘a first location’ of the image element corresponding to ‘a visual characteristic of the first object’ ] to a second location,’; [0056] ‘the randomization component 710 can facilitate the use of an arbitrarily high number of variations of image elements [i.e., image elements comprises the visual characteristic of the first object ] or other multimedia elements.’;); 
           generating the CAPTCHA including the first object having the visual characteristic and the second object (see Simon, [0009] ‘CAPTCHA’); 
            pseudorandomly generating a prompt action associated with the visual characteristic of the first object, the prompt action including an instruction for solving the CAPTCHA based on the visual characteristic of the first object (see Simon, [0009] ‘instructions pertaining to a desired interaction can be given in natural language terms’’ [0063] ‘a user can be prompted…can be instructed to interact with one or more items corresponding to the clip’; [0056] ‘the randomization component 710 can facilitate the use of an arbitrarily high number of variations of image elements or other multimedia elements [i.e.,  such as the prompt ].’; [0009] ‘giving the instructions as part of the multimedia content to which it pertains.’); and 
             sending the CAPTCHA and the instruction to display the CAPTCHA in the graphical interface such that a human user is distinguished from automated software in response to a user interaction pattern associated with the CAPTCHA entered by a user via the graphical interface (see Simon, [0009] ‘automation of an associated interactive service can be made more difficult by monitoring user movements with respect to multimedia content on a client machine and relaying data 
	Simon discloses or suggests pseudorandomly generating a prompt. However, Simon does not explicitly disclose pseudorandomly selecting a prompt from a plurality of prompt actions. 
	Spadea discloses pseudorandomly selecting a prompt from a plurality of prompt actions (see Spadea, [0057] ‘the server 112 may select the prompt 106, randomly or otherwise, from a predetermined set of prompts.’; [0055] ‘the prompt 106…may be any prompt…text’).
	         It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Spadea into the system of Simon to pseudorandomly select a prompt from a plurality of prompt actions.  Simon teaches "Systems and methodologies are provided herein that facilitate implementation of automation-resistant Web-based services and other interactive computing services.” (see Simon, [0008]).  Therefore, Spadea’s teaching could enhance the system of Simon,  because pseudorandomly selecting a prompt from a plurality of prompt actions makes Simon’s system more ‘automation-resistant’.
Referring to claim 3:
		Simon and Spadea further disclose:
 		pseudorandomly assigning the visual characteristic of the first object includes pseudorandomly assigning at least one of an initial location, an initial orientation, an initial speed, an initial direction of motion, an initial color, an initial size, an initial orientation, an initial shape, or an initial context of the first object within the graphical interface (see Simon, [0008] ‘the interaction can include circling an item in an image, moving an image element, from a first location [i.e., where ‘a first location’ corresponding to ‘a visual characteristic of the first object’ ] to a second location,’; [0011] ‘randomized’). 
Referring to claim 6:
		Simon and Spadea further disclose:
          wherein the user interaction pattern includes at least one of a mouse interaction, a touch interaction, a joystick interaction, an arrow interaction, a 
Referring to claim 22:
		Simon and Spadea further disclose:
           pseudorandomly assigning at least one of a type of CAPTCHA, a shape of the graphical interface, or a type of user interaction to solve the CAPTCHA (see Simon, [0011] ‘the multimedia content and/or desired interaction presented to a particular user can be based on arbitrary and/or non-arbitrary user characteristics, such as the user's current location, weather, IP address, and/or similar characteristics.  In addition, multimedia content and/or desired interactions presented to disparate users and/or for disparate accesses of a single user can be randomized to prevent automation of the interaction based on repetition.’); 
           the generating the CAPTCHA includes generating the CAPTCHA based on the at least one of the type of CAPTCHA, the shape of the graphical interface, or the type of user interaction to solve the CAPTCHA (see Simon, [0011]). 

8.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (U.S. 2010/0031287 A1), in view of Spadea, III (U.S. 2006/0047766 A1), further in view of Hulten et al. (U.S. 2011/0314537 A1), hereinafter “Hulten”.
Referring to claim 4:
          Simon and Spadea further disclose pesudorandomly assigning the visual characteristic of the first object (see Simon, [0011] ‘randomized’; [0053] ‘these multimedia elements can further be targeted to various user groups 620 based on random and/or arbitrary non-random (e.g., last digit of IP address) criteria,’).  
           Therefore, Simon and Spadea disclose pseudorandomly assigning the visuaul characteristics of the first object based on random or arbitrary criteria.  However, they do not explicitly disclose the random or arbitrary criteria includes accessing a clock, the digits of pi, or a random number. 
 	Hulten discloses pseudorandomly assigning the visual characteristic by accessing a clock instance (see Hullten, [0029] ‘Parameters may be specified as random variables that are to be drawn from probability distributions…Thus, if one parameter is an change the angle of the line every two seconds.’),
 	       	 It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Hulten into the system of Simon to pseudorandomly assign the visual characteristic by accessing a clock instance.  Simon teaches "Systems and methodologies are provided herein that facilitate implementation of automation-resistant Web-based services and other interactive computing services.” (see Simon, [0008]).  Therefore, Hulten’s teaching could enhance the system of Simon, because Hulten teaches using a clock to control changing the visual characteristic of an object, such as an angle of a line, in a CAPTCHA, thereby the system of Simon would be more ‘automation-resistant’.
Referring to claim 5:
		Simon, Spadea, and Hulten further disclose:
           the first object moves within the graphical interface from a first location at a first time to a second location at a second time (see Simon, [0008] ‘the interaction can include circling an item in an image, moving an image element, from a first location [i.e., where ‘a first location’ corresponding to ‘a visual characteristic of the first object’ ] to a second location,’. And, Hulten, [0022] ‘change the angle of the line every two seconds); and 
           the instruction for solving the CAPTCHA at the first time is different from the instruction for solving the CAPTCHA at the second time (see Simon, [0009] ‘instructions pertaining to a desired interaction can be given in natural language terms’; [0064] ‘different’).
 	           It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Hulten into the system of Simon to pseudorandomly assign the visual characteristic by accessing a clock instance.  Simon teaches "Systems and methodologies are provided herein that facilitate implementation of automation-resistant Web-based services and other interactive computing services.” (see Simon, [0008]).  Therefore, Hulten’s teaching could enhance the system of Simon, because Hulten teaches using a clock to control changing the visual .

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (U.S. 2010/0031287 A1), in view of Spadea, III (U.S. 2006/0047766 A1), further in view of O’Sullivan et al. (U.S. 2008/0319774 A1), hereinafter “O’Sullivan”. 
Referring to claim 7:
		Simon, and Spade further disclose:
	determining the user interaction pattern associated with a user input entered by the user (see Simon, [0051] ‘interaction pattern’).
	However, they do not explicitly disclose calculating a human likeness score.
           O’Sullivan discloses calculating a human likeness score based on the user interaction pattern and a user interaction model generated from interaction patterns of previous human users to indicate if the user input is provided by the human user or the automated software (see O’Sullivan, [0011] ‘determining a confidence level useable in the determination of click fraud, said confidence level [i.e., the human likeness score ] responsive to the analysis of the cursor movement.’;  [0032] ‘A database of surveyed cursor movement data from human users [i.e., a user interaction model ] can be used to adjust the threshold values.’).
 	            It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of O’Sullivan into the system of Simon to calculate a human likeness score.  Simon teaches "Systems and methodologies are provided herein that facilitate implementation of automation-resistant Web-based services and other interactive computing services.” (see Simon, [0008]).  Therefore, O’Sullivan’s teaching could enhance the system of Simon,  because O’Sullivan teaches “The present invention is related to detecting click fraud, and specifically to pixel cluster transit monitoring for detecting click fraud.” (see O’Sullivan, [0001]) 

Allowable Subject Matter
	10.	Claims 9-21 would be allowable provided the claim objection, the specification objection, and double patenting issues stated above being resolved.

	Examiner’s statement of reason of allowance

 11.	The following is an examiner’s statement of reasons for allowance: 
           The present invention is directed to a method for generating a human likeness score. The prior art of record fails to teach or fairly suggest neither singly nor in combination a method, an apparatus, and a medium for generating a human likeness score, in the manner and combinations recited in independent claim 9, similarly recited in independent claim 21, and having the uniquely distinct features of:
                      “compare the pattern in the cursor motion by the user with the motion model and the noise component of the cursor motion with the noise model; 
     	             calculate the human likeness score of the user based on the comparison of the pattern in the cursor motion with the motion model and the comparison of the noise component of the cursor motion with the noise model;”.
           Claims 10-20 incorporate the allowable features recited above, through dependency, and are also allowed.
            The closest prior arts, Simon et al. (U.S. 2010/0031287 A1) disclose automation-resistant, advertising-merged interactive services; Spadea, III (U.S. 2006/0047766 A1) disclose controlling transmission of email; Hulten et al. (U.S. 2011/0314537 A1) disclose automatic construction of human interaction proof engines; and O’Sullivan et al. (U.S. 2008/0319774 A1) disclose pixel cluster transit monitoring for detecting click fraud.  The cited prior art does not teach or suggest, alone or in combination,
                      “compare the pattern in the cursor motion by the user with the motion model and the noise component of the cursor motion with the noise model; 
     	             calculate the human likeness score of the user based on the comparison of the pattern in the cursor motion with the motion model and the comparison of the noise component of the cursor motion with the noise model;”, in combination with the other claimed limitations. 

Response to Arguments


Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Hachey; John (US 20100325706 A1) disclose automated test to tell computers and humans apart;
(b)	Ansari; Nirwan et al. (US 8925057 B1) disclose Automated tests to distinguish computers from humans;
(c)	Boden; Edward B. et al. (US 20110113378 A1) disclose contextual abnormality captchas;
(d)	Mates; John W. (US 8132255 B2) disclose Generating a challenge response image including a recognizable image;
(e)	Liu; Jia et al. (US 20110208716 A1) disclose Image-Based CAPTCHA Exploiting Context in Object Recognition;
(f)	Wang; James Z. et al. (US 20070201745 A1) disclose image-based captcha generation system;
(g)	Zhu; Bin Benjamin et al. (US 8990959 B2) disclose Manipulable human interactive proofs. 

14.    Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed 
                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/
Examiner, Art Unit 2492


 /SALEH NAJJAR/ Supervisory Patent Examiner, Art Unit 2492